Citation Nr: 1127132	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-06 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for residuals of positive tuberculosis test.  

5.  Entitlement to service connection for Gulf War Syndrome, to include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1995, with prior service in the Army Reserves.  He had service in the Southwest Asia Theater of operations from February 13, 1991 to May 24, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claims.

In his March 2006 VA Form 9 perfecting his appeal, the Veteran expressed his desire for Travel Board hearing at the RO.  Such a hearing was scheduled in July 2009.  However, the Veteran indicated in advance of that scheduled hearing that he would be unable to attend.  He did not request a follow-up hearing.  Accordingly, the Veteran's hearing request is deemed to have been withdrawn.  38 C.F.R. §§ 20.702, 20.704 (2010).  

In October 2009, the Board remanded the Veteran's claims for additional development.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed hypertension was incurred in service.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

For the reasons and bases set forth below, the Board has decided to grant the Veteran's hypertension claim and remand the other issues on appeal for additional development.  As these outcomes are all favorable to the Veteran, a discussion as to whether VA's duties to notify and assist have been satisfied is not required.  

II.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including hypertension, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

The Board notes that 38 C.F.R. § 3.303(b) establishes a presumption of service connection, rebuttable only by clearly attributable intercurrent causes, for certain chronic diseases that are manifest during service and then again at any later date, however remote.  38 C.F.R. §§ 3.309(a), 3.384 (2010), Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).

In determining whether service connection is warranted for any disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board observes that portions of the Veteran's service and post-service treatment records appear to be outstanding.  Indeed, while the claims file contains the majority of his pertinent treatment records, including his service entrance and separation examination reports, May 2005 VA examination report, and subsequent VA medical records, copies of in-service treatment records from the United States Hospital in Presidio, California, and post-service treatment records from the United States Army hospital in Wurtzberg, Germany, have not been found.  

In this regard, the record reflects that, in its initial effort to develop the Veteran's claims, the RO sent July 2005 correspondence to the Records Management Center (RMC) requesting copies of the Veteran's entire service treatment records.  However, in an August 2005 response, the RMC indicated that none of those records could be located.  Subsequently, in accordance to the Board's October 2009 remand, the RO submitted a December 2009 follow-up request for the Veteran's service treatment records through the National Personnel Records Center's Personnel Information Exchange System (PIES).  At that time, the RO also requested all records of post-service treatment obtained at the Army hospital in Wurtzberg, Germany.  However, in PIES responses dated in February 2010, the National Personnel Records Center (NPRC) indicated that it was unable to locate the Veteran's in-service and post-service hospitalization records from Presidio, California, and Wurtzberg, Germany, respectively.  Thereafter, in May 2010 and January 2011, the RO issued formal findings that those remaining service and post-service records were unavailable.

When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that obligation by making multiple attempts to secure the treatment records from a variety of sources, including from the Veteran himself.  Specifically, the RO sent the Veteran correspondence in May 2005, October 2005, May 2010, and October 2010, requesting that he submit all pertinent service and post-service treatment records in his possession and any other information that might enable VA to reconstruct those records.  However, the Veteran did not respond to those requests.  Consequently, any additional information that may have been elicited in support of the claims now on appeal has not been obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran has been duly informed of the unavailability of additional in-service and post-service treatment records.  No other alternative sources of records have been identified.  In light of the RO's formal findings, the Board concludes that any additional efforts to obtain such records would be futile.  Moreover, the Board finds that further efforts to obtain outstanding treatment records pertaining to the Veteran's hypertension claim are unnecessary in light of its decision to grant service connection for that disorder.  The Board's decision represents a complete grant of the benefits sought on appeal.  Thus, the Veteran is not prejudiced by the Board's adjudication of his hypertension claim.  Further, any additional delay in adjudication by the Board would not benefit the Veteran and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999).

The unavailability of pertinent treatment records does not lower the legal standard for proving a claim.  Nevertheless, in such instances, VA's applicable laws and regulations do increase the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in the Veteran's favor or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Moreover, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

In this case, the Veteran contends that his hypertension had its onset during his period of active duty.  Specifically, he asserts that he was first diagnosed with high blood pressure at the Army Hospital at Wurtzburg, Germany, in the early 1990s and has since required continuous outpatient treatment for that disorder.  

The Veteran's available service treatment records are negative for any complaints or clinical findings of high blood pressure during his pre-active duty service in the Army Reserves or at the time of his January 1975 enlistment examination.  Accordingly, he is presumed to have been sound on entry for the purposes of his hypertension claim.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) 38 C.F.R. § 3.304 (b) (2010).

Subsequent service treatment records reflect that, in September 1992, the Veteran underwent electrocardiographic testing, which yielded diagnostic assessments of sinus tachycardia and hypertension.  At that time, the Veteran's blood pressure was assessed at 160/110, which met the threshold for hypertension under VA's governing regulations.  Parenthetically, the Board notes that, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2010).

Notwithstanding the above findings, service treatment records dated in October 1992 reflect that the Veteran exhibited a "normal blood pressure response" during a cardiology stress test.  However, subsequent service treatment records show that, in March 1994, the Veteran was again assessed with high blood pressure.  At that time, his blood pressure was measured as 152/81, which, while elevated, did not qualify as hypertension for VA purposes.  38 C.F.R. § 4.104, DC 7101.

The record thereafter shows that, on his April 1995 pre-separation examination, the Veteran reported a history of hypertension.  Although concurrent clinical findings revealed his blood pressure to be within normal limits, it was noted that he was taking prescription medication (Dilaclor) to control his hypertensive symptoms.

Following his discharge from the military, the Veteran was afforded a May 2009 VA examination in which he reported a two-decade history of hypertension.  On clinical examination, his blood pressure readings were as follows: 151/92, 142/80, 142/84.  Although only one of those readings revealed diastolic pressure above 90, the VA examiner determined, based on a review of the evidence then of record, that the Veteran's current symptoms met the diagnostic criteria for hypertension.  His subsequent VA medical records reflect ongoing outpatient treatment for this disorder.

The Board acknowledges that the May 2009 VA examiner did not render an opinion with respect to the etiology of the Veteran's hypertension.  Nor has any other VA or private clinician.  Nevertheless, the Board considers it significant that the Veteran was initially diagnosed with hypertension and prescribed medication to treat that disorder during his period of active duty.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of hypertension in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal). 

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (hypertension), no medical opinion as to etiology is necessary to grant service connection.   See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's currently diagnosed hypertension to his military service, the Board finds that the evidence weighs in favor of his claim.

Moreover, while mindful of the multi-year gap between the in-service and post-service diagnoses of hypertension, the Board nevertheless observes that the Veteran has attested to his long-term treatment for that disorder, which, as a lay person, he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, notwithstanding the lack of contemporaneous medical findings, the Board considers the Veteran's assertions of a continuity of hypertension symptomatology since service to be credible in the absence of any evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

In light of the foregoing, the Board finds the preponderance of the competent and credible evidence is, at the very least, in equipoise with respect to whether the Veteran's hypertension was incurred in service.  In a case, such as this, where a portion of the Veteran's treatment records are missing, VA has a heightened duty to resolve reasonable doubt in his favor.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for hypertension is granted.


ORDER

Service connection for hypertension is granted.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to disposition of the Veteran's claims for service connection for tuberculosis residuals, right knee and eye disorders, and Gulf War Syndrome.

In accordance with the Board's prior remand, the RO obtained the majority of the Veteran's pertinent service and post-service treatment records.  As noted above, while a portion of the Veteran's treatment records remain outstanding, the RO has determined that additional efforts to obtain those records would be futile.  Thus, the Board finds that further efforts to obtain those records need not be attempted.  See 38 C.F.R. § 3.159 (c)(2) (when attempting to obtain records in the custody of a federal department or agency, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

VA examinations are warranted with respect to the Veteran's eye disorder and Gulf War Syndrome claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's alleged eye disorder, the record shows that, on his January 1975 enlistment examination, he reported a history of eye problems.  Nevertheless, clinical assessment at that time was negative for any vision loss or other eye abnormalities.  Accordingly, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (noting that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions).

Subsequent service treatment records dated in July 1995 reflect treatment for blurry vision, which was not remedied with eye glasses.  Additionally, on his pre-separation examination, the Veteran complained of progressively worsening vision problems; however, none were found on clinical evaluation.  

The Veteran's post-service medical records dated through January 2010 do not contain any specific diagnoses of eye disorders.  Nevertheless, the Board considers it significant that the Veteran complained of chronic eye problems at the time of his May 2009 VA general examination.  He has also submitted lay statements attesting to a continuity of vision problems since his period of active duty.  The Veteran is competent to report problems, such as vision impairment, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).

In light of the Veteran's assertions and the evidence of in-service treatment for blurry vision, it remains unclear to the Board whether he has a current eye disorder that was caused or aggravated during his period of active duty.  Accordingly, the Board finds that, on remand, the Veteran should be afforded a VA examination to address this question, which is crucial to the disposition of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4).

The Veteran also contends that he suffers from an undiagnosed illness (claimed as Gulf War Syndrome), which he incurred during his period of service in the first Persian Gulf War.  Accordingly, the Board finds it necessary to consider whether service connection for these conditions is warranted under the provisions of 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A 'medically unexplained chronic multi symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

As previously noted, the Veteran's service records demonstrate that he served in the Southwest Asia Theater of operations during the first Persian Gulf War.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), the Veteran's status as a "Persian Gulf Veteran" is confirmed.  Moreover, his service and post-service treatment records reflect that, both during and after his period of active duty, he has complained of various symptoms, including tremors, nervous trouble, excessive worry, chronic fatigue, and poor memory, which have not been attributed to a known etiology.  In view of the Veteran's documented Gulf War service and his reports of medically unexplained symptoms persisting for more than six months, it remains unclear to the Board whether those conditions may be considered manifestations of an undiagnosed illness or a chronic multi symptom illness, such as chronic fatigue syndrome.  

In this regard, the Board acknowledges that, on his May 2009 VA examination, the Veteran was not found to meet the diagnostic criteria for Gulf War Syndrome or chronic fatigue syndrome.  While that examination appears to have conformed to Gulf War guidelines, however, it did not include a review of the Veteran's pertinent service and post-service treatment records, which had not yet been associated with his claims file.  Consequently, the Board finds that examination to be inadequate for the purposes of adjudicating the Veteran's Gulf War claim.  38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that a remand for an additional Gulf War examination is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran's available service treatment reveal that he tested positive for tuberculosis on one occasion during his period of active duty.  Additionally, those records show that, in March 1994, he suffered a right knee medial collateral ligament (MCL) sprain and afterwards underwent extensive treatment, including an April 1995 arthroscopy shortly before his separation from service.

The RO found the above in-service findings, in tandem with the Veteran's reports of related post-service symptoms, to be insufficient to grant his tuberculosis and right knee claims.  Nevertheless, the RO concluded that such evidence was sufficient to warrant VA examinations and etiological opinions with respect to those claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

Based on its assessment of the evidence, and in accordance with the Board's remand, the RO scheduled the Veteran for VA etiological examinations in support of his tuberculosis and right knee claims.  Although these VA examinations were scheduled for May 2011, the Veteran declined to report.  As the case must be remanded for the foregoing reasons, the Board finds that the veteran should be afforded another chance to report for these examinations.

Finally, a review of the record reveals that VA medical records may be outstanding.  The record reflects that as of December 2009, the Veteran was receiving VA treatment for multiple physical ailments, including those for which he is currently claiming service connection.  However, no VA medical records dated since that time have been associated with the claims folder.  Because it appears that the Veteran may have received additional VA medical treatment pertinent to his service connection claims, and since those claims are being remanded for development on other grounds, the Board finds that all additional VA medical records dated since December 2009 should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's medical records from the VA North Texas Health Care System, including from the Dallas VA Hospital, dated since December 2009.

2.  After the above development has been completed, schedule the Veteran for a VA pulmonary examination.  The Veteran's claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should diagnose any current residuals of tuberculosis, to specifically include any related respiratory disorder.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed pulmonary disorder is etiologically related to the Veteran's in-service positive tuberculosis screening, or any other aspect of his active service.   

A complete rationale for all conclusions and opinions must be provided.  

3.  Schedule the Veteran for a VA orthopedic examination of his right knee.  The Veteran's claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should identify all current right knee disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) than any current right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should reconcile his or her opinion with all pertinent evidence of record, including the Veteran's in-service treatment for a March 1994 right knee MCL sprain, culminating in an April 1995 right knee arthroscopy.  Additionally, the VA examiner should consider the Veteran's post-service complaints of ongoing right knee problems and any other evidence of record regarding a continuity of right knee symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

A complete rationale for all conclusions and opinions must be provided.  

4.  Schedule the Veteran for a VA eye examination.  The Veteran's claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should diagnose all current eye disorders found to be present.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed eye disorder is related to the Veteran's in-service treatment for blurry vision, or any other aspect of his military service.

The examiner should reconcile his or her opinion with all pertinent evidence of record, including the Veteran's in-service treatment for blurry vision, his post-treatment complaints of progressively worsening vision loss, and any other evidence of record regarding a continuity of eye problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

A complete rationale for all conclusions and opinions must be provided.  
  
5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his medically undiagnosed symptoms, which he alleges are due to his service in Southwest Asia during the Persian Gulf War.  

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following:

(a)  State whether the Veteran's complaints of tremors, nervous trouble, excessive worry, chronic fatigue, poor memory, and related symptoms are attributable to a known clinical diagnosis, to specifically include chronic fatigue syndrome, or whether those reported problems are manifestations of an undiagnosed illness.  

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred in or aggravated beyond its natural progression during any of the Veteran's three periods of active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

A complete rationale for all conclusions and opinions must be provided.  

6.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.   Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


